Opinion by
Cline, J.
It appeared that the merchandise was entered at the invoice prices, a discount of 50 percent being allowed on some items and 40 percent on others. It was appraised at the invoice unit prices plus packing, less a discount of only 20 percent. On the authority of Golding v. United States (T. D. 49078) it was found that the petitioner was without intention to defraud the revenue or to conceal or misrepresent the facts or to deceive the appraiser. The petition was therefore granted. Pastene v. United States (21 C. C. P. A. 69, T. D. 46392) cited.